Citation Nr: 0302308	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  01-09 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee degenerative joint disease secondary to 
the service connected residuals of arthrotomy of the left 
knee.  

2.  Entitlement to service connection for a low back 
disability as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) in which entitlement to service 
connection for left knee degenerative joint disease secondary 
to the service connected residuals of arthrotomy of the left 
knee was granted and assigned a 10 percent rating.  
Entitlement to service connection for degenerative lumbar 
spondylosis was denied.  

In April 2001 rating decision an evaluation in excess of 10 
percent for residuals of arthrotomy of the left knee was 
denied.  In his November 2001 Substantive Appeal the veteran 
wrote that a 20 percent rating for this disability would 
satisfy his appeal.  After examination and review of the VA 
and private medical records the RO increased the rating for 
residuals of arthrotomy of the left knee to 20 percent in the 
July 2002 Supplemental Statement of the Case.  The veteran's 
appeal with regard to this issue has been satisfied.  
Accordingly, the Board finds that the issue of an increased 
evaluation for residuals of arthrotomy of the left knee is no 
longer a matter for current appellate consideration.  


FINDINGS OF FACT

1.  The service connected left knee degenerative joint 
disease secondary to the service connected residuals of 
arthrotomy of the left knee is manifested by flexion between 
120 and 135 degrees and extension of 0 degrees.  

2.  There is competent medical evidence that the veteran has 
a degree of secondary, superimposed, temporary, intermittent 
low back pain over and above the degree of primary underlying 
low back pain originating from the degenerative arthritis and 
degenerative disc disease of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left knee degenerative joint disease secondary to 
the service connected residuals of arthrotomy of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2002).  

2.  The veteran has a degree of secondary, superimposed, 
temporary, intermittent low back pain over and above the 
degree of primary underlying low back pain originating from 
the degenerative arthritis and degenerative disc disease of 
the lumbar spine that is proximately due to or the result of 
his service connected residuals of arthrotomy of the left 
knee.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The June 2001 Statement of the Case as well as the November 
2001 and July 2002 Supplemental Statements of the Case 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran was afforded VA examinations in November 2000, 
January 2001 and June 2002.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

I.  Initial Evaluation for Left Knee Degenerative Joint 
Disease 

Service connection for left knee degenerative joint disease 
secondary to the service connected residuals of arthrotomy of 
the left knee was granted in an April 2001 rating decision 
and assigned a 10 percent evaluation under Diagnostic Code 
5010.  38 C.F.R. § 4.71a (2002).  Arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5010 (2002).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The U.S. Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  

Standard flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. 4.71, Plate II (2002).  A 10 percent disability 
rating is warranted for flexion limited to 45 degrees or 
extension limited to 10 degrees; a 20 percent disability 
rating requires flexion limited to 30 degrees or extension 
limited to 15 degrees; and a 30 percent disability rating is 
warranted for flexion limited to 15 degrees or extension 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2002).  Additional disability ratings for 
limitation of motion of the knee include a 40 percent 
disability rating for extension limited to 30 degrees and a 
50 percent disability rating for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

At the November 2000 VA examination range of motion of the 
left knee was 0 to 124 degrees.  At the January 2001 VA 
examination left knee flexion was to 135 degrees and 
extension was to 0 degrees.  At the June 2002 VA examination 
left knee range of motion of flexion was 1 degree to further 
flexion of 120 degrees.  As such, his flexion and extension 
do not meet the criteria for higher evaluations under 
Diagnostic Codes 5260 for limitation of flexion or 5261 for 
limitation of extension.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The November 2000 VA examiner commented that clearly the 
veteran had left knee pathology but the symptoms were 
relatively moderate.  There was minor locking and of course 
pain with prolonged walking and perhaps with prolonged 
standing as would be very appropriate.  The findings were 
minimal.  The January 2001 VA examiner commented that with 
respect to the various factors, functional impairment was 
rated as mild, with loss in degrees, range of motion, of 10 
degrees flexion.  The June 2002 VA examiner commented that 
the veteran was able to conduct the activities of normal use, 
provided he did not do excessive walking, squatting prolonged 
sitting or lifting, both for his left knee and for his lower 
back.  Repeated use and flare-ups would, of course, make this 
worse, so that he would have problems and would have to 
perhaps use crutches or even have aggressive surgery in the 
way of a left knee replacement or more aggressive treatment 
of his lower back.  

The veteran is adequately compensated for the above symptoms.  
The objective findings have not been shown to be productive 
of additional disability or functional impairment in excess 
of the currently assigned 10 percent for left knee 
degenerative joint disease secondary to the service connected 
residuals of arthrotomy of the left knee.  Thus, the Board 
concludes that there is not pain, which warrants an increased 
rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For these 
reasons, a higher evaluation is not warranted based on 38 
C.F.R. §§ 4.40, 4.45, or 4.59 (2002).

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994), citing 38 C.F.R. § 4.14; see also VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).  The Board notes that the veteran is 
already service connected for residuals of arthrotomy of the 
left knee under Diagnostic Codes 5257 and 5259 for recurrent 
subluxation or lateral instability.  Furthermore he has 
stated that he would be satisfied with the assigned 20 
percent evaluation.  Thus, he is currently in receipt of 
separate rating for both limitation of motion and instability 
in accordance with VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).  

In this case, there is no objective clinical evidence of knee 
ankylosis (Diagnostic Code 5256); impairment of tibia and 
fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic 
Code 5263).  Evaluation under those diagnostic codes is not 
warranted.  


Therefore, the Board finds that the preponderance of the 
evidence is against increased ratings for the veteran's 
service-connected left knee degenerative joint disease.  
Furthermore, for above reasons, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).

II.  Service Connection for Degenerative Lumbar Spondylosis  

The veteran does not allege, and the evidence does not 
otherwise suggest, that he has a low back disability that was 
directly incurred in or aggravated during service, or which 
may be presumed to have been so incurred.  Consequently, the 
Board need not discuss that basis of granting service 
connection.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  Rather, in 
this particular appeal, the veteran alleges that he has a low 
back disability that is proximately due to or the result of 
his already service connected residuals of arthrotomy of the 
left knee.  Secondary service-connection may be granted for a 
current disability that competent evidence shows is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  

In October 2000 a private chiropractor, diagnoses and 
impressions were chronic sacroiliitis due to altered gait in 
conjunction with left knee instability.  

The November 2000 VA examiner, Dr. Bush, commented that the 
veteran very clearly had left knee pathology but the symptoms 
were relatively moderate.  There was minor locking and of 
course pain with prolonged walking and perhaps with prolonged 
standing, as would be very appropriate.  The findings were 
minimal.  The hypermobility of the left knee was matched 
essentially by that of the right and Dr. Bush did not believe 
this was pathological but that the veteran may have some 
condition causing this generally (Mrafan's could not be 
diagnosed from this examination alone but he may have some 
features of that condition).  With reference to the back pain 
with pain in the entire left lower extremity, it would be 
much more likely that the veteran has a primary back 
condition causing pain radiating to the leg rather than vise 
versa.  If this was the case his knee problem did not seem 
severe enough that it should be the cause of a lumbar spine 
problem such as discogenic disease.  The radiology report of 
the left knee showed mild tricompartmental degenerative joint 
disease of the left knee.  The CT scan report revealed 
degenerative disc disease with L4-5, L5-5 nerve root 
impingement and spinal stenosis.  

In January 2001 VA examiner, Dr. Kwasman, impression was left 
knee with mild degenerative joint disease, status post 
arthrotomy.  With respect to the various factors, functional 
impairment was rated as mild with loss in degrees, range of 
motion of 10 degrees flexion.  The lumbar spine impression 
was multilevel degenerative disc disease.  With respect to 
the various factors, functional impairment rated as mild, 
with essentially no loss in degrees, range of motion.  Dr. 
Kwasman opined that the veteran's left-sided low back pain 
was not related or caused by the service connected left knee 
condition.  He stated that the veteran had had basically 
minor difficulty with the left knee, until quite recently 
when he stated that he had had more pain; he had used a cane; 
he had had a minor limp; and on the CT Lumbar spine films 
showed multilevel degenerative disc disease, which Dr. 
Kwasman did not believe could be caused by his mild 
degenerative joint disease of the left knee.  

In February 2001 a VA examiner, commented that he would agree 
with Dr. Kaster that low back pain is not related or caused 
by the service connected left knee condition.  He disagreed 
with the private chiropractor that alleged that there was a 
cause and effect relationship.  The February 2001 VA examiner 
wrote that the only thing that may have happened with the 
limp caused by the pain in the left knee was a temporary 
aggravation of the symptoms in the low back, certainly not a 
cause and effect given the degenerative changes which were 
present on the multiple x-ray studies that the veteran had 
had.  The electromyogram (EMG) revealed that there was 
evidence of severe motor sensory neuropathy of both legs.  
Additionally there was EMG evidence of most likely left 
peroneal motor nerve injury and less likely left L4-5 
radicular findings.  

In February 2001 a private heart specialist, wrote that the 
veteran recently developed severe radicular low back pain and 
had been undergoing therapy.  Chronologically, he had a left 
leg trauma resulting in an orthopedic procedure in 1968.  He 
opined that it was possible that the veteran's altered gait 
had led to subsequent disk herniation and spinal nerve 
compression, leading to his current radicular symptoms.  It 
stands to reason that the opinion of the heart specialist 
deserves less consideration and weight than the contrary 
opinions of, say, orthopedic or neurology specialists with 
regard to the relationship if any between a knee and back 
disability.  An opinion may be reduced in probative value 
even where the statement comes from someone with medical 
training, if the medical issue requires special knowledge 
such as is the case here.  See Black v. Brown, 10 Vet. App. 
279 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  See, too, Madden v. Gober, 125 F.3d 1477 
(Fed.Cir.1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Timberlake v. Gober, 14 Vet. App. 122, 128 (2000); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
And although the Board may not ignore the opinion of a 
treating physician the Board certainly is free to discount 
the credibility of that physician's statement, so long as the 
Board provides an adequate explanation of the reasons and 
bases for its determination.  See Sanden v. Derwinski, 2 Vet. 
App. 97, 100- 01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169 (1991).  Here, for the reasons discussed above, the 
Board has legitimate reason to favor the VA examiners' 
medical opinions over that provided by a heart specialist as 
he obviously cannot address the relationship between 
orthopedic and or neurologic disabilities.  

The September 2001 VA left knee radiology report revealed 
slight narrowing of the knee joint space laterally with 
incipient squaring of the corresponding femoral and tibial 
articulating marginations, consistent with degenerative 
arthrosis.  

In November 2001 the private chiropractor discussed, in 
detail, a small sampling of studies written on the subject of 
altered biomechanics and subsequent spondylosis as a result 
of these alterations.  In summary he stated that the studies 
showed with a reasonable degree of medical probability that 
the veteran's low back pain and hip pain were directly 
related to his left knee injury and subsequent left knee 
surgery.  


In May 2002 the private chiropractor wrote that lumbar 
degeneration associated with altered gait mechanics was very 
well documented in many reputable medical journals.  He cites 
to "Practical Research Studies Vol. 5 No. 2" stating that 
"The osseous structure provides structural strength and 
alignment to the body, while contributing to biomechanical 
efficiency through the phenomenon of leverage.  When bony 
misalignment and or joint dysfunction were present, 
musculoskeletal function was compromised, resulting in 
greater susceptibility to injury and breakdown."  The 
private chiropractor felt that this was the mechanism by 
which the veteran's lumbar spine had degenerated.  And he 
agreed with Dr. Kwasman that this was a permanent condition 
resulting in a disability that led to the veteran's early 
retirement and prohibited him from any gainful employment.  

During the June 2002 VA examination the veteran reported that 
all of his left leg pain and lower back pain was 
intermittent, though he now described it on a daily basis.  
On examination the veteran preferred to use the cane.  He was 
able to walk on his heels and toes.  Strength testing was 
difficult.  The examiner, Dr. Green, believed that this was 
poor effort, but the veteran appeared to have some weakness 
of extension of the left knee, as well as weakness of the 
left hip flexion.  

The VA examiner, Dr. Green, indicated that in reference to 
the left knee, the instability of his left knee more normally 
approximates a subjective description of moderate.  Dr. Green 
opined that it was not at least as likely as not that the 
veteran's low back disorder, low back left hip pain disc 
disease was caused by having to favor the left knee, inasmuch 
as the findings were of degenerative nature, and were very 
commonly seen in aging population.  It was as likely as not 
that the veteran's present symptoms of lower back pain and 
left leg pain was aggravated by him having to favor the left 
knee.  

The medical evidence and opinions above have described the 
veteran's service connected residuals of arthrotomy of the 
left knee symptomatology as "relatively moderate, mild and 
intermittent".  Objectively, the radiology reports of the 
left knee showed mild degenerative joint disease and slight 
narrowing of the knee joint space laterally.  Conversely, 
with regard to the back disability, the above objective 
evidence of record showed more severe disabilities of 
degenerative disc disease with L4-5, L5-5 nerve root 
impingement and spinal stenosis and multilevel degenerative 
disc disease.  In view of the above medical opinions and 
evidence the relatively minor nature of the veteran's service 
connected residuals of arthrotomy of the left knee were not 
severe enough to have caused his degenerative disc disease 
with L4-5, L5-5 nerve root impingement and spinal stenosis, 
but rather may have aggravated the low back disability over 
and above the degree of primary underlying low back pain.  
Accordingly, service-connection for a degree of secondary, 
superimposed, temporary, intermittent low back pain over and 
above the degree of primary underlying low back pain 
originating from the degenerative arthritis and degenerative 
disc disease of the lumbar spine as secondary to the service 
connected residuals of arthrotomy of the left knee is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.310 (2002).  


ORDER

An initial evaluation in excess of 10 percent for left knee 
degenerative joint disease secondary to the service connected 
residuals of arthrotomy of the left knee is denied.  

Entitlement to service-connection for a degree of secondary, 
superimposed, temporary, intermittent low back pain over and 
above the degree of primary underlying low back pain 
originating from the degenerative arthritis and degenerative 
disc disease of the lumbar spine is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

